140 Ga. App. 340 (1976)
231 S.E.2d 105
BRAZELL
v.
THE STATE.
52965.
Court of Appeals of Georgia.
Argued October 5, 1976.
Decided October 22, 1976.
Rehearing Denied November 4, 1976.
Jones, Osteen & Jones, Charles M. Jones, Billy N. Jones, for appellant.
*341 John W. Underwood, District Attorney, Dupont K. Cheney, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
This appeal from a conviction for cattle theft is on the sole ground that the court allowed a purported confession to be considered by the jury without first making an affirmative ruling on its voluntariness, and without setting forth specific findings of fact and conclusions of law. "The trial judge need not make formal findings of fact or write an opinion, but it must clearly appear from the record that he made a primary finding of voluntariness before the confession was introduced..." Hilliard v. State, 128 Ga. App. 157, 158 (195 SE2d 772); Sims v. Georgia, 385 U. S. 538 (87 SC 639, 17 LE2d 593). The court heard evidence in the absence of the jury on the circumstances and contents of the defendant's incriminatory statement, and ruled: "The court finds that it was freely and voluntarily made, and the court's going to admit it as a statement." No error appears.
Judgment affirmed. Webb and Smith, JJ., concur.